Citation Nr: 1412289	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-38 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent prior to April 20, 2008, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1987 and from January 1989 to January 1993, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  While the claims were in appellate status, the Appeals Management Center increased the Veteran's assigned ratings for PTSD to 70 percent prior to April 20, 2008, and 100 percent as of April 20, 2008.  As the grant of a 100 percent rating for that stage of the appeal period constitutes a full grant of the benefit sought on appeal, only the stage of the appeal period stated on the title page will be discussed below.

The Board notes that the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in December 2008, which the RO denied in a May 2009 rating decision.  The Veteran did not appeal that decision.  The Board has jurisdiction over the Veteran's TDIU claim under Rice.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran was granted 100 percent rating for his PTSD, which is also the disability which renders him unemployable, the issue of TDIU is moot (the Veteran remained employed until April 20, 2008, which is the date the RO granted the 100 percent rating).

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in April 2010.  The Board notes, that as of this time, that Veterans Law Judge is no longer with the Board.  In January 2014, VA informed the Veteran he could have a hearing with another VLJ; the Veteran, however, declined such a hearing in a February 2014 communication.  
In March 2011 the Board remanded the case to the Originating Agency for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).  The file has now been returned to the Board for further appellate review.

The Board notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.


FINDINGS OF FACT

1.  Prior to April 20, 2008, the preponderance of the evidence shows that Veteran's PTSD was manifested by less than total social and occupational impairment.

2.  Competent medical evidence does not entirely dissociate hypertension from the Veteran's service-connected PTSD disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD prior to April 20, 2008, have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for secondary service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD claim arises from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  VA has secured all available and identified pertinent in-service and post-service evidence.  Specifically, VA obtained the Veteran's service treatment records (STRs) and post-service VA and private medical treatment records and medical letters.  VA also complied with the Board's remand as it obtained the Veteran's Social Security Administration (SSA) and Federal Bureau of Prisons records and provided the Veteran with a relevant examination for his PTSD disability.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial, and not strict compliance with the terms of a remand request, is required).

As to the July 2011 psychiatric examination VA afforded the Veteran, the Board finds the examination adequate to evaluate his PTSD disability and the severity of his symptoms.  Specifically, the examiner reviewed the Veteran's claims file, performed a psychiatric evaluation of the Veteran, identified his PTSD symptoms and provided assessments of the nature and severity of his disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (a medical opinion is not entitled to any weight if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis).

Moreover, in April 2010, the Veteran was afforded a hearing before VLJ where he and his wife presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing, the VLJ probed the Veteran and his wife regarding the onset of his disability, his ongoing treatment and the impact his disability had on his ability to work.  Also, the VLJ sought to identify pertinent evidence not associated with the claims and VA obtained that evidence, which is now associated with the record.  Accordingly, the VLJ fulfilled his duties and the Veteran is not shown to be prejudiced on this basis.  Thus, the Board finds that VA has fully satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

Initial Ratings

The Veteran asserts that his PTSD symptoms warrant a rating higher than his initial rating of 70 percent, for the period prior to April 20, 2008.  For the reasons explained below, the Board does not find that such is warranted.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Fenderson v. West, 12 Vet. App. 119 (1999).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.   Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board has also considered assigning separate ratings for distinct periods of time, based on the facts.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  

Under DC 9411, a 10 percent rating is warranted if the evidence shows occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted if the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted if the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting) and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted if the evidence shows total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

Entitlement to a certain disability rating requires sufficient symptoms of the kind listed in that rating, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

Psychiatric health care providers have their own system for rating a psychiatric disability under the criteria listed above.  This is the Global Assessment of Functioning (GAF) rating scale, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  As relevant to this case, A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

In March 2006, the Veteran provided a statement regarding his in-service stressors and his then-current physical and psychological PTSD symptoms, such as fatigue, irritability, anger, memories of Iraq, loss of interest and motivation, anxiety, sleep disturbances, exaggerated startle reflex, hypervigilance, poor self-esteem, frustration, stress, paranoia, depression, poor concentration, memory loss, poor judgment, lack of feelings, poor communication, isolation and problems with trust.  

The Veteran's then-wife also submitted a statement in March 2006.  She explained how the Veteran changed in his attitude and outlook after he returned from his deployment in Saudi Arabia and Iraq.  Specifically, she stated the Veteran refused to admit he had problems, even though he manifested these by feeling tired often, irritable, angry, and defensive and unwillingness to be intimate.  She also stated the Veteran avoids being in public, is suspicious of people, has no close friends, no hobbies and a difficult time finishing projects around the house.

VA treatment records for the period prior to April 20, 2008, show the Veteran sought outpatient VA mental health treatment.  The Veteran also obtained VA inpatient treatment for his PTSD symptoms between April 2006 and June 2006 and again between July 2007 and August 2007.  The records indicate the Veteran manifested such symptoms as hypervigilance, anger, anxiety, depression and tearfulness, difficulty with familial relationships, work difficulties and chronic sleep problems.  In seeking treatment for his PTSD symptoms, the Veteran often expressed anger and frustration with his marriage, his children and work.  The Veteran denied homicidal ideation but reported intermittent suicidal ideation.  VA clinicians observed that his PTSD symptoms were severe.  The Veteran's GAF scores ranged between 38 and 57.  
Private treatment records for the period prior to April 20, 2008, similarly show the Veteran was treated for depression and insomnia, while also manifesting other symptoms such as dull affect, tearfulness and dysphoria.  The Veteran expressed to his private physician marital and familial discord, in addition such symptoms as lack of interest in intimacy with his wife, anger, frustration and a short temper.  The Veteran declined suicidal or homicidal ideation to his private physician. 

SSA records indicate that the Veteran was awarded SSA disability benefits effective October 2007.  The primary diagnosis of his disability is PTSD; his secondary diagnosis is severe depression.

In his Notice of Disagreement, the Veteran provided additional statements wherein he discussed his impending divorce and his inpatient VA treatment.

Initially, the Board finds the Veteran's consistent and credible account of his psychiatric symptoms, and that of his then-wife as to what she witnessed of the Veteran's behavior, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to these statements.

The evidence indicates that the Veteran's PTSD manifested in such occupational and social impairment as deficiency in most areas, such as hypervigilance, insomnia, restricted affect, dysphoria, tearfulness, anxiety, and depression, difficulty with familial relationships, chronic sleep problems, anger, frustration and a short temper with his wife and children, in addition to feelings of detachment from his wife expressed through a lack of intimacy.  Moreover, the Veteran expressed difficulty in adapting to stressful circumstances at work.  During the relevant period on appeal, the Veteran also had two inpatient admissions for his PTSD symptoms and he and his wife of 20 years got divorced.  Additionally, he was awarded SSA benefits for his PTSD.

While the Board is sympathetic of the Veteran's PTSD symptoms, the Board finds that the next higher disability evaluation of 100 percent is not warranted because the preponderance of the evidence shows that the Veteran does not suffer from total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

Although the Veteran and his wife of 20 years got divorced, the Veteran maintained a close relationship with his children.  He also met and began courting another woman, whom he subsequently married.  Significantly, he was able to maintain a stressful job with the Federal Bureau of Prisons.  Also, he was alert and cooperative, and presented casually and appropriately dressed to his medical appointments.  He did not express homicidal ideation and expressed suicidal ideation only intermittently.  He had no delusions or hallucinations and was able to dress and otherwise care for himself.  Although the Board recognizes the Veteran's low GAF scores during this period, these scores reflect significant, but not total, social and occupational impairment.  Thus, the preponderance of the evidence is against entitlement to a 100 percent rating.

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's PTSD because the 70 percent rating specifically takes into account the Veteran's social and occupational impairment.  Because the schedular rating criteria are adequate to evaluate the Veteran's PTSD, referral for consideration of extraschedular rating is not warranted.  

Finally, because his PTSD is rated as 100 percent disabling since he stopped working, a total disability rating based on individual unemployability due to service-connected disabilities is not warranted.  See Faust v. West, 13 Vet. App. 342, 356 (2000).  

Service Connection 

The Veteran maintains that his PTSD aggravated his hypertension.  For the reasons explained below, the Board finds that service connection on a secondary basis for hypertension is warranted.

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran was afforded a VA examination in June 2011 to determine whether his service-connected PTSD caused or aggravated the Veteran's hypertension.  The examiner opined that the Veteran's PTSD was less likely than not the "primary" cause of his hypertension and also less likely than not that the Veteran's PTSD aggravated his hypertension.  The examiner explained that the Veteran's sleep apnea is more likely than not the major etiologic factor in his high blood pressure, which the Veteran indicated preexisted service.

The Board observes that the examiner's opinion and rationale imply that the Veteran's service-connected PTSD is at least one of the causes of the Veteran's hypertension.  In other words, the examiner could not entirely dissociate the Veteran's service-connected PTSD from his hypertension.   Thus, resolving all doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  38 C.F.R. § 3.310.


ORDER

An initial evaluation in excess of 70 percent prior to April 20, 2008, for PTSD is denied.

Service connection for hypertension is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


